                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

CARDALE MIDDLETON,

      Plaintiff,                                 Case No. 18-cv-10039
                                                 Hon. Matthew F. Leitman
v.

OCTAPHARMA PLASMA INC.,

     Defendant.
__________________________________________________________________/

                                   JUDGMENT

      In accordance with the Order, dated August 1, 2019,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendant and against Plaintiff.

                                           DAVID J. WEAVER
                                           CLERK OF COURT


                                     By:   s/Holly A. Monda
                                           Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge


Dated: August 1, 2019
Flint, Michigan
